DETAILED ACTION
Status of Claims
	Claims 1-16 are pending.
	Claims 9-16 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 3 June 2021 is acknowledged.  Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 7 recites the limitation "the workpiece input" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the workpiece input is the same or different from the workpiece.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiriyama et al. (JP 5-36658).
Regarding claim 1, Kiriyama discloses a substrate cleaning and drying device (title = a treatment device comprising):
Substrate conveying means (8) which convey a substrate (1) perpendicular around the device ([0014], Figures 1, 3 and 5 = a conveying part that conveys a workpiece in a state where a flat surface of the workpiece is inclined around a conveying directional axis relative to a horizontal plane); 
A substrate cleaning unit (4) or substrate drying part (6) ([0014] = a treatment part in which at least one of polishing, cleaning and drying is performed on the flat surface of the workpiece), wherein 
A drive unit (18) formed by a transport roller (22 = optionally drive part) mounted on a rotary shaft (21) having a transmission pulley (20) which transmits a drive from a drive motor and rotates, and a V-shaped groove (23 = optionally drive part) for supporting the lower end surface of the substrate (1) ([0020] = the conveying part has a drive part configured to be brought 
A driving block (50) facing the substrate ([0030], Figure 5 = a first chuck arranged to face the flat surface of the workpiece), and
Guide portion (19) ([0021], [0030], Figure 4 = a second chuck arranged to face an end face of an opposite end part to the end part of the workpiece; it is noted that the driving block and guide portion of Kiriyama satisfy the first and second chucks). The difference between the claimed device and the device of Kiriyama is the designation of the guide parts as Bernoulli chucks, however, Kiriyama discloses that the fluid used to transport the substrate includes a gas which uses the airflow to cause a net force on the substrate without physical contact and thus discloses guide parts that utilize the Bernoulli principle.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to designate the guide system of Kiriyama as Bernoulli chucks, because Kiriyama teaches that the gas airflow helps transport or convey the substrate through the device using the Bernoulli principle.  
Regarding claim 3, Kiriyama discloses a plurality of first chucks arranged to face both surfaces of the workpiece (i.e. Kiriyama discloses a plurality of conveying means (8) and either the guide portion (19) or driving block (50) face both surfaces of the substrate (Figure 1, [0008])).  
Regarding claim 4, Kiriyama discloses a plurality of guide portions (19) for example arranged along the conveying direction (Figure 1), wherein the treatment part (e.g. treatment part can be any part associated with the cleaning and drying process such as a nozzle) is arranged between the plurality of first chucks arranged along the conveying direction of the workpiece 
Regarding claim 5, Kiriyama does not explicitly disclose that the one of the guide units (18, 19, 50, etc.) is longer in a conveying direction than another of the guide units, however, adjusting the length of a supporting guide unit would have been an obvious engineering design choice in order for example to accommodate a larger substrate, increase gas flow, etc. 
Regarding claim 6, Kiriyama discloses wherein a first chuck is arranged at a position on an opposite side of the substrate from a treatment part (e.g. nozzle 5 appears to be on an opposing side (Figure 1)).  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiriyama et al. (JP 5-36658) in view of Ujihara (WO 2006/126455).
Regarding claim 2, Kiriyama discloses the claimed invention as applied above.  Kiriyama discloses conveying the substrate in a perpendicular position versus a horizontal plane (e.g. 90º).  Kiriyama fails to disclose the device configured to convey the workpiece at an angle not less than 5º and not more than 85º relative to the horizontal plane.  
Ujihara discloses a polishing apparatus (= treatment device) comprising conveying a substrate (1) in a predetermined direction and inclining the substrate such that when performing polishing the drainage of the polishing material is good [0042], [0059]. As depicted in the figures, the substrate (1) is tilted at an angle within the claimed an angle not less than 5º and not more than 85º relative to the horizontal plane.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a device comprising a conveying part configured to . 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiriyama et al. (JP 5-36658) in view of Andreae et al. (US 2014/0342092).
Regarding claim 7, Kiriyama discloses a treatment device as described above including an inlet port (e.g. opening, 31) [0023], an outlet port (i.e. necessarily present given an entrance and exit to the conveyed device through the treatment device), and a first conveying path [0019] (Figure 1).  Kiriyama fails to disclose the claimed second conveying path, vertical conveying path and mechanism.  
Andreae discloses a system for treating a plurality of objects in batch with individual control of the treated objects including a first conveying path, a second conveying path (either one of A or B), and a vertical conveying path (e.g. using vertical transfer conveyor = vertical conveying mechanism, 140) wherein the system allows for individual control of objects in a sequential manner [0034]-[0040].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device of Kiriyama with a second conveying path and vertical conveying path because Andreae teaches that objects to be treated can be conveyed in batch processing along multiple conveying paths and transported vertically using a vertical transfer conveyer with individual control of objects to be treated.  The concept of continuous operation is an obvious engineering design choice in light of batch processing (MPEP § 2144.04 V E).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiriyama et al. (JP 5-36658), in view of Andreae et al. (US 2014/0342092) and in further view of Miyamoto et al. (WO 2016/052632). 
Regarding claim 8, Kiriyama and Andreae disclose the claimed invention as applied above.  The combination does not disclose wherein the vertically conveying mechanism has a third Bernoulli chuck configured to contactlessly hold the workpiece. 
Miyamoto discloses a sample transfer system comprising a Bernoulli chuck that is suitable for holding and lifting a thin and smooth sample such as a sheet or substrate in a non-contact manner to avoid the effects such as adhesion of oils to the surface of the sample (pages 3-4). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a system comprising a Bernoulli chuck as a vertically conveying mechanism because Miyamoto teaches that Bernoulli chucks are advantageously used for lifting substrates in a non-contact manner to avoid damage to the substrate and adhesion of dirt or oils.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8,865,474 – Bidirectional conveying
US 6,971,835 – Use of Bernoulli chuck 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.